Citation Nr: 0604782	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  98-15 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




REMAND

The veteran served on active duty from November 1959 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran's case was remanded to 
the Appeals Management Center (AMC) for additional 
development in October 2003.  The case is again before the 
Board for appellate review.  (By a separate action, the Board 
has vacated a November 8, 2005, decision that addressed the 
claim of service connection for a gastrointestinal 
disability.  This remand takes the place of the November 2005 
action by the Board.)

While action was being taken pursuant to the Board's October 
2003 remand, the veteran submitted a letter in July 2005 in 
which he requested that he be scheduled for a hearing.  The 
veteran's representative submitted a letter later in July 
2005 in which he clarified that the veteran desired a video 
conference hearing before a member of the Board.  

Because of the veteran's desire for a hearing, the Board will 
remand the veteran's case.  The veteran's case is REMANDED to 
the RO for the following actions:

The RO should schedule a video 
conference hearing before a member 
of the Board.  The RO should provide 
the veteran notice of the hearing, 
and the veteran and his 
representative should be given 
opportunity to prepare for the 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

